                                                                             03/19/2020
UNITED STATES DISTRICT COURT SOUTHERN
DISTRICT OF NEW YORK
                                                    17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                         17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                    17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                    18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                    18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,


                     NOTICE REGARDING TELEPHONIC CONFERNCE
KATHARINE H. PARKER, United States Magistrate Judge:


       1.     As a means to increase efficiencies and improve the quality of telephonic court
conferences, the parties shall be required to use the services of CourtSolutions LLC
(“CourtSolutions”) in the above-captioned case for the telephonic conference scheduled on
Wednesday, March 25, 2020 at 10:00 a.m.

         2.     CourtSolutions is a service only and does not set or schedule hearings for the
Court.

        3.     All persons who are participating by telephone in the conference must arrange
their appearance by visiting the CourtSolutions website at www.Court-Solutions.com (the
“Website”). Participants will be required to create an account and schedule appearances for
hearings already scheduled by the Court through the Website.

        4.     On the Website, the participant must submit a request to appear telephonically
at the scheduled conference. Through the CourtSolutions system, the Court will approve or
deny each request. All requests must be submitted through the Website, and calls should not
be placed to Chambers with such requests.

       5.     If the Court approves your request, you will receive an email from CourtSolutions
with your approval and the dial in information. Only the parties and their counsel will be
permitted to appear at telephonic settlement conferences. Press may appear in listen only
mode at any public proceeding.

      6.     You should dial in for the conference no less than 5 minutes prior to your
scheduled appearance time.

        7.      As part of its service, CourtSolutions offers all participants for the hearing with
access to the Hearing Dashboard through the Website, which provides a visual representation
of the participants on the call, real-time information about who is speaking, the ability to “raise
your hand” to be recognized by the Court and means for the Court to control the conduct of the
hearing.

       8.       The use of cellular phones, speakerphones or phones in public places is
prohibited.

         CourtSolutions is an independent service provider. By using CourtSolutions’ services,

users are entering into a service agreement with CourtSolutions pursuant to the terms and

conditions set forth on the Website and shall be solely responsible for any costs or other
expenses incurred for those services provided. Under no circumstance shall the Court bear any

costs for the telephonic appearance of any party or attorney.

       SO ORDERED.

DATED:        New York, New York
              March 19, 2020

                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge
